Citation Nr: 1454224	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-09 143A	)	DATE
	)
	)


THE ISSUE

Whether a March 1999 decision of the Board of Veterans' Appeals denying service connection for a heart disability should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease, to include on the basis of CUE in a February 1995 rating decision, is addressed under separate cover.) 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed a career in the Air Force, serving on active duty from July 1974 to July 1994.  

The Veteran moves to revise or reverse a March 1999 decision of the Board of Veterans' Appeals (Board), which denied service connection for a heart disability.  
The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2014).

The Board administratively referred this claim to the Department of Veterans Affairs (VA) Regional Office (RO) in May 2014 to request any outstanding VA treatment records contemporaneous with its March 1999 decision.  This action has been completed, and the case now returns for further review. 

Please note this motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20 900(c) (2014).  38 U S C.A § 7107(a)(2) (West 2002). 


FINDING OF FACT

The Board's March 1999 decision, denying service connection for a heart disability, was reasonably supported by the law and the evidence of record, which did not undebatably establish the presence of a heart disability at the time, or that a T wave inversion or murmur detected on echocardiogram was incurred in or aggravated by active service, since these same findings were noted at entry onto active duty. 

CONCLUSION OF LAW

CUE was not committed in the March 1999 Board decision denying service connection for a heart disability, and therefore revision or reversal of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

At the same time, with respect to the existence of CUE in Board decisions issued on or after July 21, 1992, the Board has constructive notice of relevant documents possessed by VA, including VA treatment records, not later than 90 days before the file was transferred to the Board for review in reaching a decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) (2014).  

In light of this provision, the Board administratively referred this claim to the RO in May 2014 to request the Veteran's VA treatment records from the Indianapolis VA Medical Center (VAMC) dated from July 1994 to March 1999, and in particular to request a copy of an echocardiogram report dated in 1995.  In this regard, the Veteran had alluded to a 1995 echocardiogram at the time he underwent a VA heart examination in February 1998.  The Veteran's complete VA treatment records from this period, including the 1995 echocardiogram report, have been requested, and the Indianapolis VAMC submitted all treatment records in its custody from this period.  These include electrocardiogram (ECG) reports dated in October 1994 and February 1998, and an echocardiogram report dated in February 1998, which were already in the file at the time of the Board's March 1999 decision, and discussed therein.  Indeed, the Veteran's complete VA treatment records from this period were in the file at that time.  There is no reference to a 1995 echocardiogram in any of these records.  Moreover, in a May 2014 statement, the Veteran wrote that he went through his "files" searching for a 1995 echocardiogram (based on the Board's request for this record), but could not find it, but rather found a February 1998 ECG report, which was already in the claims file.  Accordingly, as the Veteran's complete VA treatment records from 1994 to 1999 are in the file, the Board concludes that a 1995 VA echocardiogram report does not exist.  Thus, further efforts to obtain such a report are not warranted.  See 38 C.F.R. § 3.159(c)(2) (providing, in pertinent part, that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist).   

In light of the above, further notice or assistance under the VCAA is not warranted.  


II. Analysis

The Veteran moves to revise or reverse the Board's March 1999 decision, which denied service connection for a heart disability, on the grounds of CUE.  As articulated in May 2014 and September 2014 written statements, he argues that VA ECG test results dated in October 1994 and February 1994 which the Board relied on, in part, in denying the claim, had been altered by redacting the interpretation of them as "abnormal," and perhaps by changing the graphical results themselves.  He also argues that cardiologists found in 2010 that his current heart conditions were caused by a December 1985 viral infection, Epstein-Barr syndrome, for which he was hospitalized during active service.  Further, as reflected in his June 2011 motion, he argues that pertinent service treatment records were not available to the Board at the time of its decision.  He contends that these showed that his heart conditions were not related to rheumatic fever, which he had as a child, but rather show that he developed chronic heart conditions including cardiomyopathy, pericarditis, and arrhythmia manifested by chest pain and shortness of breath, as a result of falling ill with Epstein-Barr syndrome during service.  In addition, he asserted in the June 2011 motion that symptoms of dizziness and lightheadedness during active service evidenced heart disorders at the time.  Finally, as reflected in that statement, he argues that he was diagnosed with tachycardia in 1998 but was never informed of this finding.  

For the reasons discussed below, the Board finds that all pertinent evidence was before the Board at the time of its March 1999 decision, and that it neither undebatably established a heart disability at the time, nor showed that any clinical findings of a T wave abnormality or murmur, which were noted on entrance onto active duty, were incurred in aggravated during active service.  Accordingly, CUE was not committed in the Board's March 1999 decision, and the motion is denied. 

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to revise or reverse a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board finds that the Veteran's contentions, as summarized in the preceding paragraph, are sufficient to meet the pleading requirements under 38 C.F.R. § 20.1404(b).  

CUE is the kind of error, either of fact or law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  To establish CUE, it must be shown either that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  See id.

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error cannot be considered CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran or claimant with the development of facts relevant to their claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The Board does not find any error of fact or law in the Board's March 1999 decision.  The Board denied service connection for a heart disability in that decision because, although the evidence of record, including the 1994 and 1998 ECG's, showed abnormalities in the form of nonspecific ST and T wave changes, there was no competent evidence of a current disability of the heart.  In this regard, the Board noted that neither an October 1994 VA general examination report, nor a February 1998 VA heart examination report, found evidence of active heart disease.  The Board also found that the Veteran's chest pains were not associated with a heart condition, but rather were musculoskeletal in nature, as reflected in the February 1998 VA examination report.  

With regard to errors of fact, all pertinent evidence at the time was before the Board, including the abnormal findings reflected in the October 1994 and February 1994 VA ECG reports, as specifically discussed in the Board's decision.  There is no evidence that these reports were altered in any way.  Rather, it seems that each consisted of two pages or two reports, which perhaps represented distinct recordings or tests conducted on the same day, or continuations of findings that could not fit onto one page, which accounts for the differences.  That is, there were not two versions of one report, with the second report modifying or making changes to the first one, but rather each ECG simply consisted of two reports, or each report consisted of two pages.  In any event, each of these pages, as later submitted by the Veteran to show the alterations allegedly made to them, were of record at the time of the Board's decision, and the Board specifically found that the ECG's did show abnormalities, stating on page 5 of that decision, for example, that the 1994 ECG showed a "T wave abnormality and an abnormal electrocardiogram."  Indeed, as discussed in more detail below, such abnormalities were also found during active service, including at entrance, and these were also discussed in the Board's decision at page 4.  Thus, the abnormal findings in the 1994 and 1998 VA ECG's were before the Board and considered in its March 1999 decision. 

The Board's findings in its March 1999 decision are otherwise consistent with the evidence then of record, including the service treatment records (STR's) and the post-service VA examination reports.  The STR's show that in May 1974, as part of his enlistment examination, the Veteran was referred for a cardiovascular evaluation due to his reported history of a heart murmur since around the age of 5 when he reportedly had rheumatic fever.  He stated that he had no complaints of a physical nature, and that his health had been good.  On examination, occasional premature ventricular contractions (PVC's) were noted.  A grade II systolic ejection murmur was also heard at the base of the heart, particularly along the left sternal border.  There was a physiologic third heart sound present.  An ECG showed occasional PVC's.  It also showed that T waves were inverted in leads V4-V5.  The examining physician concluded that the ECG was "abnormal on the basis of occasional PVC's and non-specific T wave changes."  A chest x-ray appeared normal.  The overall impression was that the Veteran had an "innocent systolic ejection murmur," and an abnormal ECG with "T waves of no apparent significance."  The physician concluded that the Veteran was "totally normal."  An April 1974 report of medical history form also reflects that the Veteran had a history of shortness of breath with pleuritic chest pain.  

In January 1979, the Veteran was referred for cardiac consultation to determine whether antibiotic prophylactic treatment was needed in preparation for an orthodontic procedure, in light of his history of rheumatic fever and a heart murmur.  A full examination was performed at this time, including an ECG, echocardiogram, and chest x-ray.  The conclusion was that the Veteran had a functional heart murmur and no evidence of rheumatic heart disease.  Prophylactic antibiotic treatment was considered unnecessary.  

In June 1984, the Veteran reported mid-chest pain and a nonproductive cough.  A heart examination was performed, and the systolic ejection murmur again noted.  A chest x-ray showed a cardiac silhouette that was borderline enlarged without increase in the pulmonary vascularity.  The conclusion was borderline cardiomegaly without evidence of congestive heart failure.  The clinician suspected that the Veteran's chest pain was musculoskeletal in nature.  

From December 1985 to January 1986, the Veteran was hospitalized for the Epstein-Barr virus or mononucleosis.  According to the report of hospitalization, at the time of admission, he reported chest discomfort which was characterized as pleuritic in nature.  On admission, a chest x-ray showed bilateral pleural effusions.  The chest x-ray report reflects findings that the Veteran's cardiac size was at the upper limits of normal.  There was fluid in both bases with thickened pleura.  According to the report of hospitalization, an ECG showed a T wave inversion in the inferior and lateral chest leads.  It was noted that a comparison with a previous ECG did not show these changes.  However, as discussed above, the Board notes that the May 1974 ECG also showed an inverted T wave.  Because of the noted T wave inversion, the Veteran underwent an examination to rule out a myocardial infarction (MI) per protocol.  An MRI was ruled out, and cardiology felt that these findings were probably secondary to a pleural pericarditis.  Again, the Board notes that these findings were already present at the time the Veteran entered active service, and thus prior to the pleural pericarditis.  During hospitalization, repeat chest x-rays showed resolution of the pleural effusions.  An echocardiogram, however, showed pericardial thickening with evidence of pericardial effusion.  It was determined that the pleural effusions were likely secondary to infectious mononucleosis, based on testing that was positive for the Epstein Barr virus.  The final diagnoses included exudative pleural effusions, resolving, most likely secondary to infectious mononucleosis.  

In April 1992, the Veteran underwent an echocardiogram to rule out rheumatic heart disease due to reports of chest pain.  The report shows findings of mild left atrial enlargement and trace mitral and tricuspid insufficiency.  

An August 1992 STR reflects a review of the April 1992 echocardiogram.  The mild left atrial enlargement was noted, as well as the findings of trace mitral and tricuspid insufficiency.  On consultation, a cardiologist's impression was that these findings were "normal variations."  

A November 1992 STR notes the Veteran's report of atypical stabbing substernal chest discomfort with exercise that lasted for a few seconds and occurred constantly with exercise.  The findings in the August 1992 STR were reiterated, namely that a cardiologist was consulted based on the systolic murmur, mild left atrial enlargement, and trace mitral and tricuspid insufficiency, and determined that these were normal variations and that no follow-up was required. 

A December 1992 STR shows that the Veteran reported chest pain which was found to be most consistent with pleuritis.  A chest x-ray was found to be normal, and it was again noted that findings of trace mitral and tricuspid regurgitation ("MR, TR") were "unlikely to be of physiologic significance."  

The October 1993 retirement examination report reflects that the Veteran's heart was found to be abnormal on clinical evaluation, due to findings of a grade I/VI systolic ejection murmur ("SEM") in the left lower sternal border ("LLSB") without radiation based on a January 1993 echocardiogram. 

After the Veteran's retirement from active service in July 1994, he underwent an examination at VA in October 2004.  A chest x-ray performed at this time showed that the cardiac silhouette and mediastinum were unremarkable, and the impression was that there was no active disease.  An October ECG was also performed, and found to be abnormal due to a "nonspecific T wave abnormality."  In an October 1994 VA general examination report, the examiner noted the Veteran's history of bilateral pleural and pericardial effusions in 1984 (in fact these occurred in 1985, as discussed above).  After examining the Veteran, the examiner concluded that the examination was normal with regard to the history of pleural and pericardial effusions. 

Further cardiac workup was performed at VA in February 1998.  A February 1998 ECG showed a "nonspecific T wave abnormality" and was interpreted as an "abnormal ECG."  It also reflected "nonspecific ST and T wave changes."  An echocardiogram showed a normal left ventricular systolic function, no wall motion abnormalities, no obvious valvular abnormality, and left atrial dilatation. 

In the February 1998 VA heart examination, the examiner reviewed the Veteran's medical history, including a history of bilateral pleural effusions.  The examiner noted that the Veteran's chest pain as he described it was very typical for musculoskeletal pain, and not related to typical angina-associated symptoms such as nausea, vomiting, diaphoresis, or shortness of breath.  On examination, the examiner noted that the Veteran was "mildly tachycardiac."  The examiner indicated that no arrhythmia was found on examination.  The examiner concluded that the Veteran did not appear to have any disability of the heart.  His atypical chest pain was not associated with arteriosclerotic heart disease.  The examiner noted that the possibility of rheumatic valvular heart disease based on the Veteran's history of rheumatic fever could not be excluded.  However, this observation was made before the February 1998 ECG and echocardiogram results were obtained, and without the benefit apparently of reviewing results from past testing.  Moreover, the Veteran has never been diagnosed with rheumatic valvular heart disease. 

Based on the evidence summarized above, all pertinent evidence of record at the time of the Board's March 1999 decision was considered and specifically discussed by the Board, including the February 1998 VA examiner's finding that the Veteran was "mildly tachycardiac," the abnormal findings in the October 1994 and February 1998 VA ECG's, the left atrial dilatation shown in the February 1998 VA echocardiogram, the findings of left atrial enlargement and trace mitral and tricuspid insufficiency in the STR's, the systolic ejection murmur, and the findings of an abnormal heart in the October 1993 retirement examination.  

Accordingly, there was no clear and unmistakable error of fact in the Board's March 1999 decision 

The next question is whether there was a clear and unmistakable error of law in the March 1999 decision, which denied service connection on the basis that a current heart disability was not established.  The Board finds none.  In this regard, entitlement to service connection benefits requires, among other things, evidence of a current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of 38 U.S.C.A. §§ 1110 and 1131 (West 2002) as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).   

The February 1998 VA examiner found no heart disability on examination, and the October 1994 VA examiner stated that the examination was normal with regard to the presence of pericardial and pleural effusions.  Indeed, after the Veteran's December 1985-January 1986 hospitalization, such findings are no longer recorded in the STR's.  With regard to the tachycardia mentioned in the February 1998 VA heart examination, this finding was also determined not to be of clinical significance at the time, as the VA examiner concluded that the Veteran did not have a heart disability in the diagnoses section.  Similarly, the Veteran's chest pain and shortness of breath, as found in the February 1998 VA examination report and in the STR's, was not attributable to a heart disability.  

With regard to the left atrial dilatation reflected in the February 1998 VA echocardiogram, the April 1992 in-service echocardiogram already showed left atrial enlargement, as well as the findings of trace mitral and tricuspid insufficiency.  However, on consultation, a cardiologist's impression was that these findings were "normal variations," as reflected in the August 1992 and November 1992 STRs.  The December 1992 STR also reflects findings that trace mitral and tricuspid regurgitation were "unlikely to be of physiologic significance."  In light of these findings, and the finding that the left atrial enlargement was a "normal variation" by a cardiologist, the Board could well conclude in its March 1999 decision that the left atrial dilatation did not by itself evidence a current disability.  

With regard to the Veteran's heart murmur, the abnormal ECG's performed in October 1994 and February 1998, and the notations of an inverted T wave and ST and T wave changes, these findings were already recorded in the STR's and found to be benign.  As reflected in the May 1974 cardiology consultation, dated prior to service, although the ECG was "abnormal on the basis of occasional PVC's and non-specific T wave changes" (also described as "inverted"), the physician found that the Veteran had an "innocent systolic ejection murmur," and an abnormal ECG with "T waves of no apparent significance."  Indeed, the physician concluded that the Veteran was "totally normal."   

Thus, based on the findings in the STR's and in the October 1994 and February 1998 VA examination reports, the Board did not commit an error of law in finding that the Veteran did not have a current heart disability, notwithstanding the abnormal ECG's, and therefore that the claim for service connection was not well-grounded.  See id.  The test findings, and the abnormal ECG's, were not sufficient in this regard, as abnormal test results do not qualify by themselves as disabilities for VA compensation purposes and, as discussed above, were not considered of clinical significance by the medical professionals who interpreted them.  Cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities and indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  

Accordingly, the Board did not commit clear and unmistakable legal error in finding that the current disability element had not been established, and therefore that the claim for service connection must be denied as not well grounded.  See Shedden, 381 F.3d at 1166-67.  Moreover, and in the alternative, even assuming that the T wave inversion or murmur could be considered a disability, these were noted on entry onto active duty, and thus it cannot be determined that the outcome of the claim would be manifestly different but for the error, as the Board may well have concluded that any pre-existing murmur or T wave abnormality pre-existed and was not aggravated by service, and denied service connection on this basis.  See 38 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2014).  

Service connection for cardiomyopathy with atrial fibrillation was later granted in an August 2011 rating decision.  This decision was based on private treatment records dated in 2010, including an echocardiogram, a letter from the Veteran's private treating physician, and a June 2011 VA examination report reflecting findings of cardiomyopathy and atrial fibrillation that were at least as likely as not related to the Veteran's Epstein-Barr virus during active service.  At the time of the Board's March 1999 decision, however, there were no diagnoses of cardiomyopathy or atrial fibrillation, or findings that such were related to active service.  The fact that any heart signs at the time may have eventually developed into cardiomyopathy years later does not undebatably establish that service connection was warranted for a current heart disability when the Board issued its March 1999 decision.  Moreover, even assuming there was a misdiagnosis at the time, this cannot be the basis of CUE, as discussed above.  See 38 C.F.R. § 20.1403(d).  

In sum, the Veteran has not identified an error of fact or law in the Board's March 1999 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

The Board regrets that it cannot render a favorable determination in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).   


ORDER

The motion to revise or reverse on the basis of CUE the March 1999 Board decision denying service connection for a heart disability is denied.  


                       ____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



